DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-7 and 11 are pending.
Status of Previous Rejections
The rejections of Claims 1, 4 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US’215 (US 2017/0025215, hereinafter “US’215”), as evicenced by Cruz-Matias (December, 2013) are withdrawn in view of the amendment.
The rejections of Claims 5-6 and 11 under 35 U.S.C. 103 as being unpatentable over US’215 (US 2017/0025215, hereinadter “US’215”) as evicenced by Cruz-Matias (December, 2013), as applied to claim 1 above, and further in view of CN’802 (CN 101226802 B, hereinafter “CN’802”) are withdrawn in view of the amendment,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733